Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among SCP-, SCP-, INC. and INTEGRAMED AMERICA, INC. Dated as of June 10, 2012 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS; INTERPRETATION; CONSTRUCTION 1 1.1 DEFINITIONS 1 1.2 INTERPRETATION; CONSTRUCTION. 11 ARTICLE II. THE MERGER 13 2.1 THE MERGER 13 2.2 CLOSING 13 2.3 EFFECTIVE TIME 13 2.4 CERTIFICATE OF INCORPORATION 13 2.5 BYLAWS 13 2.6 DIRECTORS 14 2.7 OFFICERS 14 2.8 EFFECT ON CAPITAL STOCK 14 2.9 EXCHANGE OF CERTIFICATES AND BOOK-ENTRY SHARES 14 2.10 TREATMENT OF OUTSTANDING COMPANY OPTIONS AND COMPANY RESTRICTED STOCK UNDER STOCK PLANS 17 2.11 WITHHOLDING TAXES 18 2.12 ADJUSTMENTS TO PREVENT DILUTION 18 2.13 NECESSARY FURTHER ACTIONS 19 ARTICLE III. REPRESENTATIONS AND WARRANTIES 19 3.1 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 19 3.2 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 ARTICLE IV. COVENANTS 42 4.1 INTERIM OPERATIONS 42 4.2 NO SOLICITATION. 46 4.3 PROXY STATEMENT. 49 4.4 STOCKHOLDERS MEETING 49 4.5 FILINGS; OTHER ACTIONS; NOTIFICATION 50 4.6 ACCESS 52 4.7 STOCK EXCHANGE DE-LISTING 53 4.8 PUBLICITY 53 4.9 EMPLOYEE BENEFITS 53 4.10 EXPENSES 55 4.11 INDEMNIFICATION; DIRECTORS AND OFFICERS INSURANCE 55 4.12 ANTI-TAKEOVER LAWS 57 4.13 STOCKHOLDER CONSENT 57 4.14 FINANCING 57 4.15 LITIGATION 62 4.16 RULE 16B-3 63 i 4.17 NOTIFICATION OF CERTAIN MATTERS 63 4.18 COMPANY AFFIDAVIT 63 4.19 CONFIDENTIALITY 63 4.20 COMPANY STOCKHOLDER, DIRECTOR AND EMPLOYEE ARRANGEMENTS 64 ARTICLE V. CONDITIONS 64 5.1 CONDITIONS TO EACH PARTYS OBLIGATION TO EFFECT THE MERGER 64 5.2 CONDITIONS TO OBLIGATIONS OF PARENT AND MERGER SUB 64 5.3 CONDITIONS TO OBLIGATION OF THE COMPANY 65 5.4 FRUSTRATION OF CLOSING CONDITIONS 66 ARTICLE VI. TERMINATION 66 6.1 TERMINATION BY MUTUAL CONSENT 66 6.2 TERMINATION BY EITHER THE COMPANY OR PARENT 66 6.3 TERMINATION BY THE COMPANY 67 6.4 TERMINATION BY PARENT 68 6.5 EFFECT OF TERMINATION. 68 ARTICLE VII. MISCELLANEOUS AND GENERAL 71 7.1 SURVIVAL 71 7.2 AMENDMENT 72 7.3 EXTENSION; WAIVER 72 7.4 COUNTERPARTS 72 7.5 GOVERNING LAW 72 7.6 CONSENT TO JURISDICTION 72 7.7 WAIVER OF JURY TRIAL 73 7.8 REMEDIES 73 7.9 NOTICES 74 7.10 ENTIRE AGREEMENT 75 7.11 NO THIRD PARTY BENEFICIARIES 75 7.12 OBLIGATIONS OF PARENT, THE COMPANY AND THE SURVIVING CORPORATION 76 7.13 TRANSFER TAXES 76 7.14 SEVERABILITY 77 7.15 COMPANY DISCLOSURE LETTER 77 7.16 ASSIGNMENT 77 EXHIBIT A FORM OF VOTING AGREEMENT EXHIBIT B FORM OF SURVIVING CORPORATION CERTIFICATE OF INCORPORATION ii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN
